

117 HR 5336 IH: Strengthening Knowledge, Improving Learning, and Livelihoods Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5336IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Keller introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Workforce Innovation and Opportunity Act to provide additional criteria for the Dislocated Worker Project, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Knowledge, Improving Learning, and Livelihoods Act or the SKILLS Act. 2.Dislocated worker project criteriaSection 169(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(c)) is amended in the third sentence—(1)by inserting after job creation the following: (especially for in-demand occupations); and(2)by inserting after dislocated fishermen, the following: developing career pathways and encouraging advancements,. 